DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 8-35 are currently pending in the application. Initially cancelled claims 1-7 are original claims to patent US 8,259,701 B2 and claims 8-35 are newly added claims.	
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,259,701 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is considered by the examiner in accordance with MPEP 1406.	

Claim Objections
The reissue oath/declaration filed (12/23/2019 and 02/12/2020) with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 1) the declaration does not clearly specify a specific claim with the changes being made (specific changes or amendments to the claims must be identified, any error in the claims must be identified by reference to the specific claim and the specific claim language wherein lies the error, if new claims are presented, differences from the original claims must be pointed out; see MPEP § 1414; 37 CFR 1.175(a)); 2) the declaration does not clearly identify a specific claim made broader (the oath or declaration must identify a claim that the application seeks to broaden in the error statement, a claim is a broadened claim - removes or enlarges the scope of any limitation - if the claim is broader than a corresponding claim in the patent in any respect even if it is narrower in other respects; see MPEP § 1412.03); and 3) the declaration does not identify an error being corrected by this continuation reissue application and a new declaration is required (see MPEP 1414 II. (D)).
The specification is objected to under 37 CFR 1.777(a) as lacking an updated first sentence of the specification cross referencing other reissues applications. The application 15/974,310 has now issued as RE47,846.



 	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim limitation “wherein the first timer value is common in a cell” (found in the independent claims 8, 15, 22, and 29) is indefinite as it is not clear in what manner the timer value is “common” and/or how the timer value is “common” in a cell (for example, in a system where a base station transmits to a plurality of user equipment, “in a cell”, all components/elements have a certain degree of “common”). Appropriate correction is required.
The claim limitation “wherein the second timer value is transmitted to a user equipment dedicatedly” (found in the independent claims 8, 15, 22, and 29) is indefinite as it is not clear in what manner the timer value is transmitted “dedicatedly” to the user equipment (for example, in a system that sends specific transmissions to specific user equipment, all values are “dedicatedly”). Appropriate correction is required.

Claims 8-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations “transmitting a second timer value” and  “determining status of uplink synchronization by using the second timer value after the second timer value is transmitted” (independent claim 8) are indefinite when combined with the claim limitation “determining status of uplink synchronization by using the first timer value in a case where the second timer value is not transmitted” (dependent claim 14). The broader limitation of claim 14 removes the existence of the narrower limitation on which it is dependent. In other words, claim 14 removes both of the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 21, 28, and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim limitations “transmitting a second timer value” and “determining status of uplink synchronization by using the second timer value after the second timer value is transmitted” (independent claim 8) are eliminated from dependent claim 14 with the addition of the limitation “determining status of uplink synchronization by using the first timer value in a case where the second timer value is not transmitted”. Dependent claims 21, 28, and 35 suffer from similar defects when paired with their corresponding independent claims 15, 22, and 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-16, and 20 of U.S. Patent No. RE47,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim limitations (for example, “transmitting the first timer value”, “transmitting the second timer value”, and “determining status of uplink synchronization by using the second timer”, “in system information”, “message which is related to an RRC connection”) are found in the claims of RE47,721.
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 17-19, and 21 of U.S. Patent No. RE47,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim limitations (for example, “transmitting the first timer value”, “transmitting the second timer value”, and “determining status of uplink synchronization by using the second timer”, “in system information”, “message which is related to an RRC connection”) are found in the claims of RE47,721.
Claims 8-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 of U.S. Patent No. RE47,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim limitations (for example, “transmitting the first timer value”, “transmitting the second timer value”, and “determining status of uplink synchronization by using the second timer”, “in system information”, “message which is related to an RRC connection”) are found in the claims of RE47,846, which are directed toward a mobile station (user equipment) and base station environment.


Claim Rejections – 35 USC § 251
Claims 8-35 are rejected as being based upon a defective reissue declaration (filed 12/23/2019 and 02/12/2020) under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 8-35 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case by way of the amendment, Patent Owner seeks to broaden independent claims in this reissue at least by deleting/omitting the patent claim limitations regarding: “uplink signal to the base station” (claims 8, 15, 22, and 29).
(Step 2: MPEP 1412.02(B))  The record of the prior 12/525,722 application prosecution indicates that in the amendment of 04/11/2012, added to claims 92, 95, and 96 (renumbered claims 3, 6, and 7) the following limitations in order to overcome the cited prior art: “to the base station”. 
Subject matter is previously surrendered during the prosecution of the original application by amendment to define over the art or reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the amendment and/or argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, A) in the instant case the above cited limitations of the preceding paragraph are surrendered subject matter, and B) some of the broadening of the reissue claims, as noted above, is clearly in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that if surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture 
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  Claims 9-14, 16-21, 23-28, and 30-35 are similarly rejected based on their respective dependency from independent claims 8, 15, 22, and 29 and none of the claims contain the original combination of limitations presented above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-10, 14, 15-17, 21, 22-24, 28, 29-31, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,967,936 B1 (herein Laroia).

Claim 8
Laroia
A method of a base station comprising: 
“In an illustrative embodiment, each base station in an OFDM wireless system synchronizes its downlink and uplink timing. The downlinks and uplinks of different base (Laroia: column 2, lines 17-27; also figures 2 and 3)


The first timer value is Laroia’s initial timing sent from the base station which is the same or common for everything in the base station cell and does not require communication from a specific mobile (Laroia: column 3, line 63 to column 4, line 60)

“In an illustrative embodiment, each base station in an OFDM wireless system synchronizes its downlink and uplink timing.” (Laroia: column 2, lines 17-19) 

“A mobile desiring access begins by identifying if a carrier is available in its area, and if so, synchronizes its receiver to the downlink from an appropriate base station. In accordance with an illustrative embodiment of the invention, the mobile initially synchronizes its transmit timing to its receive timing. In addition, every base station in the illustrative embodiment synchronizes its uplink and downlink timing.” (Laroia: column 4, lines 4-11)

“An important aspect of the initial open-loop synchronization is that, after the mobile has synchronized its transmit and receive timing to the base station (Laroia: column 4, lines 14-27)


The second timer value is the Laroia’s refined timing sent from the base station to a particular mobile and which is based on an estimation of a particular mobile’s timing (Laroia: column 4, line 62 to column 6, line 41; see also resynchronization column 6, line 43 to column 7, line 30)
 
“If the access is detected and granted, the base station transmits an access acknowledgment back to the mobile in a reserved downlink channel. The location of the downlink channel for the acknowledgments should be known to the mobile. The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information. After receiving the access acknowledgment, the mobile can adjust its timing and power accordingly and begin communication on the assigned channels.” (Laroia: column 5, lines 14-23)


The broadest reasonable interpretation of “status” of uplink synchronization is determined in Laroia based on the synchronization of timing periodically sent to the mobile.

“After the initial open-loop synchronization, the mobile is ready to acquire and refine the synchronization of uplink and downlink channels.” (Laroia: column 4, lines 64-66)

“The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information” (Laroia: column 5, lines 18-21)

“After acquiring initial channels and timing, mobiles will need to continually re-synchronize to track changes in the propagation delay and timing drifts between the mobile and the base station. For re-synchronization, a mobile can transmit a pre-determined timing re-synchronization signal to the base station in a pre-determined timing and access interval. The base station can measure the arrival time of the signal, and communicate an appropriate timing correction back to the mobile in a downlink channel.” (Laroia: column 6, lines 45-53)

Claim 9
Laroia
The method according to claim 8, wherein the first timer value is included in system information.
System information is the pilot tones of Laroia.

“It is assumed in the illustrative embodiment that each base station constantly transmits some form of downlink pilot tones from which mobiles can acquire the carrier (Laroia: column 4, lines 29-33)

Claim 10
Laroia
The method according to claim 9, wherein the first timer value is included in system information broadcast to the user equipment.
“It is assumed in the illustrative embodiment that each base station constantly transmits some form of downlink pilot tones from which mobiles can acquire the carrier frequency, and the downlink symbol and frame timing.” (Laroia: column 4, lines 29-33)

Claim 14
Laroia
The method according to claim 8, the method further comprising determining status of uplink synchronization by using the first timer value in a case where the second timer value is not transmitted.

In Laroia only the first timing is used before the second timing is sent (Laroia: column 3, line 63 to column 5, line 13).


Claims 15-17, 21, 22-24, 28, 29-31, and 35
The limitations of claims 15-17, 21, 22-24, 28, 29-31, and 35 correspond to the limitations of claims 8-10 and 14 and as such are rejected in a corresponding manner. Additionally, Laroia shows processing means (Laroia: column 1, lines 17-20; column 11, lines 31-50; column 12, lines 1-23). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 18-20, 25-27, and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,967,936 B1 (herein Laroia) in view of “3GPP TSG RAN WG2 #56bis: Uplink synchronization” (herein DoCoMo).

Claim 11
Laroia and DoCoMo
The method according to claim 8, wherein the second timer value is included in a message which is related to an RRC connection.
Laroia does not explicitly state “the second timer value is included in a message which is related to an RRC connection”.

DoCoMo demonstrates that it was known at the time of invention to signal timer values by RRC (page 2, under figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the refined second timing of Laroia as signaled/messaged by RRC as suggested by DoCoMo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Laroia and DoCoMo are directed to uplink synchronization.	

Claim 12
Laroia and DoCoMo
The method according to claim 8, wherein the status of uplink synchronization is either an uplink signal is synchronized or the uplink signal is not synchronized.
Laroia does not explicitly state “the status of uplink synchronization is either an uplink signal is synchronized or the uplink signal is not synchronized”.

DoCoMo explains the use of the expiration of a timer to determine if uplink (UL) synchronization can be assumed or not, or in other words whether an uplink signal is synchronized or not synchronized (DoCoMo: pages 1-2).

“It is necessary for both eNB and UE to estimate whether UL synchronization is kept or lost in order to decide the necessity of the Timing Advance procedure prior to resuming DL and UL transmission” (DoCoMo: page 1, second to last paragraph)

“… assumes that UL synchronization is no longer guaranteed after the timer expires” (page 1, last paragraph)

DoCoMo demonstrates that it was known at the time of invention to have a status of an uplink synchronization as either synchronized or not synchronized (DoCoMo: page 1, see above). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the synchronization of uplink signals of Laroia Laroia’s base station and/or user equipment also determining the second timer value/information as expiring to determine if an uplink signal is or is not synchronized as suggested by DoCoMo’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation is an application of a known element and technique yielding a predictable result using an acceptable piece of prior art; DoCoMo notes such a timer expiry for a status of “is or is not synchronized” is useful from a battery saving perspective (DoCoMo: page 1, section 2.1); and both Laroia and DoCoMo are directed to uplink synchronization.

Claim 13
Laroia and DoCoMo
The method according to claim 12, the method further comprising receiving, from the user equipment, the uplink signal.
In Laroia the transmitted/received uplink signal is the uplink communications coming from the mobile.

“If the access is detected and granted, the base station transmits an access acknowledgment back to the mobile in a reserved downlink channel. The location of the downlink channel for the acknowledgments should be known to the mobile. The access acknowledgment can also contain a timing and power correction, initial uplink and downlink channel assignments, and possibly other call set-up information. After receiving the access acknowledgment, the mobile (Laroia: column 5, lines 14-23)



Claims 18-20, 25-27, and 32-34
The limitations of claims 18-20, 25-27, and 32-34 correspond to the limitations of claims 11-13 and as such are rejected in a corresponding manner.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992